     Case 4:19-cv-04834 Document 22 Filed on 12/23/19 in TXSD Page 1 of 6



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            –Houston Division–


 DALLAS COUNTY HOSPITAL
 DISTRICT D/B/A/ PARKLAND
 HEALTH & HOSPITAL SYSTEM, et
 al.,                                                Case No. 4:19–cv–04834

                  Plaintiff                      The Honorable Keith P. Ellison

                    –v–

 AMNEAL PHARMACEUTICALS, et al.,

                 Defendants.



           OPPOSITION BY DEFENDANT CVS PHARMACY, INC.
                 TO PLAINTIFFS’ MOTION TO STRIKE

   Defendant CVS Pharmacy, Inc. (“CVS”) submits this opposition to Plaintiffs’

Motion to Strike for Failure to Disclosure Adverse Authority and for Expedited

Consideration.

             Statement of the Nature and Stage of the Proceeding

   Plaintiffs’ action, which is identical to the more than 2,600 opioid cases that have

been filed in or transferred to the Multidistrict Litigation in the Northern District of

Ohio, In re National Prescription Opiate Litig., No. 1:17-md-2804 (“Opiate MDL”), is

in its earliest stages. Plaintiffs filed their action in the Judicial District Court for

Dallas County, Texas on November 20, 2019, which was tagged for transfer to the

152nd Judicial District Court of Harris County, Texas for consolidation for pre-trial
     Case 4:19-cv-04834 Document 22 Filed on 12/23/19 in TXSD Page 2 of 6



purposes with the MDL styled In re Texas Opioid Litigation, Docket No. 2018-63587

(the “Texas MDL”) on November 27, 2019.

   On December 12, 2019, CVS timely removed this case to this Court on federal

question grounds. S.D. Tex., Dkt. No. 1. Following removal, CVS filed a notice with

the Judicial Panel on Multidistrict Litigation (“JPML”). JPML Dkt. No. 6547. CVS

expects that the JPML will issue a conditional transfer order indicating that this

action should be transferred to the Opiate MDL. Once a conditional transfer order is

issued, CVS intends to file a motion to stay all proceedings pending a final decision

on transfer by the JPML. On December 16, 2019, Plaintiffs filed a motion to remand,

S.D. Tex., Dkt. No. 5, along with their motion to strike the notice of removal, S.D.

Tex., Dkt. No. 6.

             Statement of the Issues to be Ruled Upon by the Court

   The issue for the Court is whether to strike CVS’s removal notice based on an

alleged failure to disclose adverse authority in the notice itself. But a removal notice

is not the appropriate vehicle for addressing adverse authority. The outlier

authorities that Plaintiffs cite will be addressed, if at all, in the briefing on Plaintiffs’

motion to remand, which CVS will oppose, and in CVS’s motion to stay, which will be

filed in the near term. In any event, a motion to strike is not the proper method of

challenging a case’s removal to federal court—that is done through a motion to

remand (which Plaintiffs have already filed). Accordingly, Plaintiffs’ motion should

be denied.




                                             2
     Case 4:19-cv-04834 Document 22 Filed on 12/23/19 in TXSD Page 3 of 6



                                       Argument

   Rule 12(f) of the Federal Rules of Civil Procedure provides that the Court “may

order stricken from any pleading any insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f) (emphasis

added). “Pleadings,” include complaints and answers—not notices of removal. Fed. R.

Civ. P. 7. Accordingly, Rule 12(f) provides no mechanism to “strike” a notice of

removal and Plaintiffs cite no authority for their motion. Their motion should be

denied on this basis alone.

   Even if motions to strike applied to removal notices, “[m]otions to strike are

generally disfavored,” Chicca v. St. Luke’s Episcopal Health System, 2012 WL 651776,

at *1 (S.D. Tex., Feb. 27, 2012) (Ellison, J.), and are “infrequently granted,” FDIC v.

Niblo, 821 F. Supp. 441, 449 (N.D. Tex. 1993).

   Plaintiffs argue that this Court should strike CVS’s removal notice “in its

entirety,” Mot. to Strike at 4, “for failure to cite adverse authority (1) directly contrary

to CVS’s Notice, (2) where CVS was a party to case [sic] in which the adverse ruling

was obtained, and (3) where CVS was represented by the same counsel as this case.”

Id. at 1. Yet a removing party is required only to provide in its removal notice “a short

and plain statement of the grounds for removal.” 28 U.S.C. § 1446(a). Just as a

complaint does not include a full-blown opposition to an anticipated motion to

dismiss, a notice of removal does not include a full-blown opposition to an anticipated

motion to remand.




                                             3
     Case 4:19-cv-04834 Document 22 Filed on 12/23/19 in TXSD Page 4 of 6



   Plaintiffs argue that CVS failed to disclose that Judge Andrew Hanen remanded

Fire and Police Retiree Health Care Fund, San Antonio v. CVS Health Corp., et al.,

No. 4:19-cv-02089, as well as other opioid cases that have been remanded by courts

outside of the Fifth Circuit. But Plaintiffs’ arguments should be disregarded.

   First, CVS was not required to delve into authority bearing on Plaintiffs’

jurisdictional arguments in its removal notice. Those cases will be addressed, if at all,

in briefing on Plaintiffs’ motion to remand, which CVS will oppose. CVS also intends

to file a motion to stay proceedings pending a decision on transfer to the Opiate MDL

by the JPML once a conditional transfer order is issued for this case. Multiple judges

of this Court have granted such motions to stay in prescription opioid cases under

identical circumstances.

   Ironically, Plaintiffs’ motion suffers from the very deficiency that Plaintiffs’

themselves allege—a lack of candor. Plaintiffs argue that CVS’s Notice of Removal

should be stricken because CVS failed to disclose Judge Hanen’s remand opinions in

two opioid cases removed to this Court; however, Plaintiffs fail to point out that eight

other opioid actions have been removed to this court under nearly identical theories

and stayed by five different judges of this Court pending a final transfer decision by

the JPML. And two of those cases were stayed by Chief Judge Rosenthal in fully

reasoned opinions that she issued after Judge Hanen remanded the San Antonio case.

Chief Judge Rosenthal recognized that a stay would promote judicial economy, and

further observed that: “Other cases consolidated before the MDL transferee court in

Ohio present similar removal issues, making a stay appropriate to avoid duplicative



                                           4
     Case 4:19-cv-04834 Document 22 Filed on 12/23/19 in TXSD Page 5 of 6



litigation of those issues, to improve judicial economy, and to reduce the risk of

inconsistent results.” County of Jim Hogg v. Purdue Pharma, L.P., No. 4:19-cv-02816

(S.D. Tex. Sept. 4, 2019), Dkt. No. 11 at 3, Exhibit 1; see also County of Jim Wells v.

Purdue Pharma, L.P., No. 4:19-cv-03580 (S.D. Tex. Oct. 4, 2019), Dkt. No. 8 at 3,

Exhibit 2. Judge Rosenthal further opined that the “hardship to CVS if a stay is not

granted is the exposure to inconsistent results in similar cases, requiring it to engage

in duplicative litigation.” Id. In other words, Plaintiffs fail to point out that Judge

Hanen’s decision to remand Fire and Police Retiree Health Care Fund and Johnson

County are outlier decisions.

   But, again, these points can be debated in briefing on Plaintiffs’ motion to remand

and CVS’s forthcoming motion to stay. These are not authorities that ever would be

addressed in a notice of removal.

                                     Conclusion

   For the reasons set forth above, Plaintiffs’ Motion to Strike is improper and should

be denied.

 Date:       December 23, 2019                 Respectfully submitted,

                                               By: /s/ David B. Weinstein
                                               David B. Weinstein
                                               Texas Bar No. 21096400
                                               S.D. No. 4329
                                               Attorney-In-Charge
                                               WEINSTEIN TIPPETTS & LITTLE LLP
                                               7500 San Felipe Street, Suite 500
                                               Houston, Texas 77063
                                               Tel: (713) 244-0800
                                               Fax: (713) 244-0801
                                               david.weinstein@wtllaw.com



                                           5
    Case 4:19-cv-04834 Document 22 Filed on 12/23/19 in TXSD Page 6 of 6



                                            Of Counsel:

                                            WEINSTEIN TIPPETTS & LITTLE LLP
                                            Matthew E. Coveler
                                            State Bar No. 24012462
                                            S.D. No. 24130
                                            matthew.coveler@wtllaw.com
                                            Amanda L. Catalani
                                            State Bar No. 24101602
                                            S.D. No. 3299063
                                            amanda.catalani@wtllaw.com

                                            ZUCKERMAN SPAEDER LLP
                                            Conor B. O’Croinin*
                                            Daniel P. Moylan*
                                            J. Michael Pardoe*
                                            100 East Pratt Street, Suite 2440
                                            Baltimore, MD 21202-1031
                                            Tel: (410) 332-0444
                                            Fax: (410) 659-0436
                                            cocroinin@zuckerman.com
                                            dmoylan@zuckerman.com
                                            mpardoe@zuckerman.com

                                            * Denotes national counsel who will seek
                                            pro hac vice admission

                                            Attorneys for Defendants CVS
                                            Pharmacy, Inc. and CVS Health
                                            Corporation


                             Certificate of Service

   In accordance with Rule 5 of the Federal Rules of Civil Procedure and Local Rule

5.3, I certify that this response was served on all parties via the Court’s CM/ECF

system.

                                             /s/ David B. Weinstein
                                             David B. Weinstein




                                        6
